PER CURIAM.
On petition of counsel for respondent to reverse and remand this cause, counsel for petitioner consenting thereto, it is ordered and adjudged by this court that the said petition to reverse and remand be granted, and that this cause be, and the same is hereby, reversed and remanded to the United States Board of Tax Appeals for a computation of the tax pursuant to the opinion of the Supreme Court of the United States in Helvering v. H. C. Gowran, 302 U.S. 238, 58 S.Ct. 154, 82 L.Ed. —, decided December 6, 1937, rehearing denied, 58 S.Ct. 478, 82 L.Ed. —, January 17, 1938.